Order entered September 14, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00741-CV

          IN RE JOHN CREUZOT, DISTRICT ATTORNEY, Relator

           Original Proceeding from the 305th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. JC-21-00754

                                    ORDER
                  Justices Osborne, Pedersen, III, and Goldstein

      Before the Court is relator’s September 2, 2021 motion for leave to file

amended petition. We GRANT the motion and ORDER relator’s first amended

petition for writ of mandamus, received on September 2, 2021, filed as of the date

of this order.

      We also request that real parties in interest and respondent file a response, if

any, to the first amended petition for writ of mandamus by October 4, 2021.



                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE